UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-7903



DEBORAH GILL,

                                           Petitioner - Appellant,

          versus


DEPARTMENT OF CORRECTIONS,

                                            Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:06-cv-01158-JCC)


Submitted:   April 4, 2007                 Decided:   June 14, 2007


Before MICHAEL, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Deborah Gill, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Deborah Gill, a state prisoner, seeks to appeal the

district court’s order denying relief on her 28 U.S.C. § 2254

(2000) petition.    The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.    28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”   28 U.S.C. § 2253(c)(2) (2000).   A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

any assessment of the constitutional claims by the district court

is debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.    Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).   We have

independently reviewed the record and conclude that Gill has not

made the requisite showing.   Accordingly, we deny a certificate of

appealability and dismiss the appeal.        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          DISMISSED




                               - 2 -